Exhibit 10.3

 

ARMEAU BRANDS INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made as of September
27, 2017 (the “Effective Date”), between ARMEAU BRANDS INC., a Nevada
corporation, (the “Company”) and ERDUIS SANABRIA, an individual (the
“Executive”).

 

RECITAL

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms contained in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.             Position and Duties. The Executive shall serve as Executive Vice
President of the Company reporting to the Company’s Chief Executive Officer (the
“Board”). The Executive shall perform those services customary to that office
and such other lawful duties that may be reasonably assigned to him from time to
time by the Board, provided those duties are consistent with the Executive’s
position and authority. The Executive further agrees to use his best efforts to
promote the interests of the Company and to devote his full business time and
energies to the business and affairs of the Company. The Board may decide in
consultations with the Executive and subject to the Executive's agreement, to
assign the Executive throughout the term to another senior position within the
Company that furthers the overall interests of the Company. Upon such a change,
if it occurs, the rights and obligations as stated under this agreement will
remain in full force and effect, notwithstanding the change in position and
duties for the Executive.

 

2.             Term. The Company shall continue to employ the Executive and the
Executive shall continue to serve the Company, on the terms and conditions set
forth herein, for the period commencing on the Effective Date and expiring on
the third anniversary of the Effective Date, unless sooner terminated as
hereinafter set forth; provided, however, that the Term of this Agreement shall
automatically be extended so that at all times, the balance of the Term shall
not be less than three (3) years (as so extended, the “Term”).

 

3.             Compensation and Related Matters.

 

(a)            Base Salary. The Executive’s annual base salary shall be one
hundred fifty thousand dollars ($150,000) from the Effective Date through April
1, 2018, increasing thereafter to two hundred fifty thousand ($250,000) dollars
(together with any subsequent increases thereto as hereinafter provided, the
“Base Salary”). The Base Salary shall be payable in accordance with the
Company’s normal payroll procedures in effect from time to time. The Base Salary
may be increased by the Board or its compensation committee (the “Committee”),
if any, from time to time during the Term, but shall be reviewed by the Board or
the Committee, if any, at least annually.

 

 

 

 

(b)           Annual Bonus. During the Term, the Executive may be paid a
performance bonus to the extent earned, based on criteria established by the
Board or the Committee from time to time during the Term (the “Bonus”). The
amount of any Bonus and the performance criteria for earning the Bonus, if any
for any subsequent fiscal year shall be determined by the Board or the
Committee, in good faith, no later than sixty (60) days after the commencement
of the relevant fiscal year. The Executive’s Bonus for a bonus period shall be
determined by the Board or the Committee after the end of the applicable bonus
period and be paid to the Executive in the year following the year to which the
Bonus relates when annual bonuses for that year are paid to other senior
executives of the Company generally.

 

(c)           Incentive Plan. The Executive shall be entitled to participate in
all bonus plans, policies, practices and programs adopted by the Company and
applicable generally to other senior executives of the Company, in accordance
with the terms of such plans (if any).

 

(d)           Retention Incentive. In addition to the compensation set forth
elsewhere in this Section 3, and as additional consideration for the Executive
to enter into this Agreement, the Executive shall be granted a stock option (the
“Option”) under the Company’s 2017 Stock Incentive Plan (the “2017 Plan”) to
purchase 166,667 shares of the Company’s common stock (“Shares”). The Option
shall be (i) exercisable at an exercise price of $.050 per Share; (ii) be fully
vested on the Effective Date; and (iii) exercisable for ten (10) years from the
Effective Date, subject to the Executive’s continued employment with the Company
and the early Option termination provisions set forth in the 2017 Plan.

 

(e)           Business Expenses. The Executive shall be entitled to receive
prompt reimbursement for all reasonable business expenses incurred by him in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.

 

(f)            Directors’ and Officers’ Liability Insurance. Promptly following
the Effective Date, the Company shall procure Directors’ and Officers’ Liability
Insurance in an amount not less than $1,000,000, which shall contain customary
coverage for the Executive. The Company shall maintain such coverage in effect
during the Term as long as it can be secured at commercially reasonable cost.

 

(g)           Other Benefits. The Executive shall be eligible to participate in
the employee benefit plans currently and hereafter maintained by the Company of
general applicability to other senior executives of the Company, including,
without limitation, the Company’s group medical, dental, vision, disability,
life insurance, and flexible-spending account plans.

 

(h)           Vacation. The Executive shall be entitled to accrue paid vacation
days in accordance with the Company’s vacation policy for senior executives, as
established from time to time. The Executive shall also be entitled to all paid
holidays given by the Company to its senior executives.

 

2 | P a g e 

 

 

(i)            Withholding.  All amounts payable to the Executive under this
Section 3 shall be subject to all required federal, state and local withholding,
payroll and insurance taxes.

 

(j)            Board Discretion. Nothing in this Section 3 shall obligate the
Board to implement any particular benefit plan or prevent the Board from
amending or terminating any benefit plan implemented.

 

4.             Termination. The Executive’s employment may be terminated and
this Agreement terminated under the following circumstances:

 

(a)            Death. The Executive’s employment hereunder shall terminate upon
his death.

 

(b)           Disability. The Company may terminate the Executive’s employment
if the Executive becomes subject to a Disability. For purposes of this
Agreement, “Disability” means the Executive is unable to perform the essential
functions of his position as Founder and Chairman Emeritus, with or without a
reasonable accommodation, for a period of ninety (90) consecutive calendar days
or one hundred eighty (180) non-consecutive calendar days within any rolling
twelve (12) month period.

 

(c)           Termination by Company for Cause. The Company may terminate the
Executive’s employment for Cause. For purposes of this Agreement, “Cause” means
the Executive’s (i) commission of an act of material dishonesty by him in
connection with his responsibilities as an officer, director or employee of the
Company; (ii) willful failure to follow the directions communicated to him by
the Board that are legal and consistent with his position and duties as Founder
and Chairman Emeritus; (iii) breach of a fiduciary duty owed by the Executive to
the Company or its shareholders; (iv) willful misconduct or gross misconduct
which is materially detrimental to the Company; (v) conviction, plea of nolo
contendere, guilty plea, or confession during the Term; to any felony or any
crime based upon an act of fraud, misappropriation or embezzlement; or (vi) a
material breach of this Agreement; provided, that, the bases set forth in (i),
(ii), (iii), (iv) and (vi), to the extent curable, shall not constitute Cause
unless the Company has provided the Executive with written notice of the acts or
omissions giving rise to a termination of his employment for Cause and the
Executive fails to correct the act or omission within thirty (30) days after
receiving the Company’s notice (the “Executive Cure Period”).

 

(d)           Termination by the Company Without Cause. A termination of the
Executive’s employment by the Company for any reason, except death, disability
or Cause, will be deemed to be a termination “Without Cause.”

 

(e)           Termination by the Executive for Good Reason. The Executive may
terminate his employment for “Good Reason.” For purposes of this Agreement,
“Good Reason” means (i) without the Executive’s written consent, a material
reduction of his duties, positions or responsibilities; (ii) without the
Executive’s written consent, a significant reduction by the Company in Base
Salary as in effect immediately prior to such reduction; or (iii) the Company’s
material breach of this Agreement; provided that, within ninety (90) days of the
Company’s act or omission giving rise to a resignation for Good Reason, the
Executive notifies the Company in writing of the act or omission, the Company
fails to correct the act or omission within thirty (30) days after receiving the
Executive’s written notice (the “Company Cure Period”) and the Executive
actually terminates his employment within sixty (60) days after the date the
Company receives the Executive’s notice.

 

3 | P a g e 

 

 

(f)             Termination by the Executive Without Good Reason. A resignation
of the Executive’s employment for any reason other than Good Reason will be
deemed to be a resignation “Without Good Reason.” The Executive may terminate
his employment at any time Without Good Reason, upon thirty (30) days prior
written notice to the Company, provided however, the Company may accelerate the
date of such termination to any date following the receipt of such written
notice.

 

(g)           Termination Date. The “Termination Date” means (i) if the
Executive’s employment is terminated by his death under Section 4(a), the date
of his death; (ii) if the Executive’s employment is terminated on account of his
Disability under Section 4(b), the date on which the Company provides the
Executive a written termination notice; (iii) if the Company terminates the
Executive’s employment for Cause under Section 4(c), the date on which the
Company provides the Executive a written termination notice, unless the
circumstances giving rise to the termination are subject to the Executive Cure
Period, in which case the date on which the Company provides the Executive a
written termination notice following the end of the Executive Cure Period; (iv)
if the Company terminates the Executive’s employment Without Cause under Section
4(d), thirty (30) days after the date on which the Company provides the
Executive a written termination notice; (v) if the Executive resigns his
employment for Good Reason under Section 4(e), the date on which the Executive
provides the Company a written termination notice following the end of the
Company Cure Period; or (vii) if the Executive resigns his employment Without
Good Reason under Section 4(f), thirty (30) days after the date on which the
Executive provides the Company a written termination notice.

 

5.             Compensation Upon Termination.

 

(a)           Termination by the Company for Cause, upon the Executive’s Death
or Disability or by the Executive Without Good Reason. If the Executive’s
employment with the Company is terminated pursuant to Sections 4(a), (b), (c) or
(f), the Company shall pay or provide to the Executive (or to his authorized
representative or estate) (i) any earned but unpaid Base Salary as of the
Termination Date; (ii) unpaid expense reimbursements as of the Termination Date;
(iii) any earned but unpaid Bonus as of the Termination Date; and (iv) any
vested benefits the Executive may have under any employee benefit plan of the
Company (the “Accrued Obligations”), on or before the time required by law but
in no event more than thirty (30) days after the Termination Date

 

(b)           Termination by the Company Without Cause or by the Executive With
Good Reason. If the Executive’s employment is terminated by the Company Without
Cause or the Executive terminates his employment for Good Reason, then the
Executive shall be entitled to the following:

 

4 | P a g e 

 

 

(i)          The Company shall pay the Executive the Accrued Obligations earned
through the Termination Date (payable at the time provided for in Section 5(a)).

 

(ii)         The Company shall pay the Executive his Base Salary (less
applicable withholding taxes) for the balance of the Term, in accordance with
the Company’s normal payroll practices in effect on the Termination Date.

 

(iii)        One hundred percent (100%) of the greater of the Executive’s Bonus
for the year of termination or the Bonus actually earned for the year prior to
the year of termination, if any; which amount will be paid within sixty (60)
days of the later of the Termination Date or the calculation of such Bonus.

 

(iv)        Subject to the Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall reimburse the Executive the monthly premium payable
to continue his and his eligible dependents’ participation in the Company’s
group health plan (to the extent permitted under applicable law and the terms of
such plan) which covers the Executive (and the Executive’s eligible dependents)
for the period that the Executive is eligible and remains eligible for COBRA
coverage, provided, however, that in the event that the Executive obtains other
employment that offers group health benefits, such continuation of coverage by
the Company shall immediately cease.

 

6.             Release; Payment. The payments and benefits provided for in
Sections 5(b) shall be conditioned on the Executive executing and delivering to
the Company a full release of all claims that the Executive may have against the
Company, and its directors, officers, employees and agents in a form reasonably
acceptable to the Company (the “Release”). The Release must become enforceable
and irrevocable on or before sixtieth (60th) day following the Termination Date.
If the Executive fails to execute and deliver the Release, he shall be entitled
to the Accrued Obligations only and no other benefits under Section 5(b).

 

7.             Section 409A Compliance.

 

(a)            All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

5 | P a g e 

 

 

(b)           To the extent that any of the payments or benefits provided for in
Section 5(b) are deemed to constitute non-qualified deferred compensation
benefits subject to Section 409A of the United States Internal Revenue Code (the
“Code”), the following interpretations apply to Section 5: Any termination of
the Executive’s employment triggering payment of benefits under Section 5(b)
must constitute a “separation from service” under Section 409A(a)(2)(A)(i) of
the Code and Treas. Reg. §1.409A-1(h) before distribution of such benefits can
commence. To the extent that the termination of the Executive’s employment does
not constitute a separation of service under Section 409A(a)(2)(A)(i) of the
Code and Treas. Reg. §1.409A-1(h) (as the result of further services that are
reasonably anticipated to be provided by the Executive to the Company or any of
its parents, subsidiaries or affiliates at the time the Executive’s employment
terminates), any benefits payable under Section 5 that constitute deferred
compensation under Section 409A of the Code shall be delayed until after the
date of a subsequent event constituting a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h). For purposes of
clarification, this Section 7(b) shall not cause any forfeiture of benefits on
the Executive’s part, but shall only act as a delay until such time as a
“separation from service” occurs. Further, if the Executive is a “specified
employee” (as that term is used in Section 409A of the Code and regulations and
other guidance issued thereunder) on the date his separation from service
becomes effective, any benefits payable under Section 5 that constitute
non-qualified deferred compensation under Section 409A of the Code shall be
delayed until the earlier of (i) the business day following the six-month
anniversary of the date his separation from service becomes effective, and (ii)
the date of the Executive’s death, but only to the extent necessary to avoid
such penalties under Section 409A of the Code. On the earlier of (i) the
business day following the six-month anniversary of the date his separation from
service becomes effective, and (ii) the Executive’s death, the Company shall pay
the Executive in a lump sum the aggregate value of the non-qualified deferred
compensation that the Company otherwise would have paid the Executive prior to
that date under Section 5(b) of this Agreement. It is intended that each
installment of the payments and benefits provided under Section 5(b) of this
Agreement shall be treated as a separate “payment” for purposes of Section 409A
of the Code. Neither the Company nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A of the Code.

 

8.             Change in Control.

 

(a)            For the purposes of this Agreement, a "Change of Control" shall
be deemed to have taken place if (i) any person, including a "group" as defined
in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes
the owner or beneficial owner of Company securities, after the date of this
Agreement, having twenty-five percent (25%) or more of the combined voting power
of the then outstanding securities of the Company that may be cast for the
election of directors of the Company (other than as a result of an issuance of
securities initiated by the Company, or open market purchases approved by the
Board, as long as the majority of the Board approving the purchases is the
majority at the time the purchases are made); or (ii) the persons who were
directors of the Company before such transactions shall cease to constitute a
majority of the Board of the Company, or any successor to the Company, as the
direct or indirect result of or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transaction. For Change of Control
purposes, if the company is a private entity, then the trigger on change of
control would be the ownership, beneficially or otherwise, of a majority of the
voting securities.

 

6 | P a g e 

 

 

(b)           The Company and Executive hereby agree that, if Executive is
affiliated with the Company on the date on which a Change of Control occurs (the
"Change of Control Date"), the Company will continue to retain Executive and
Executive will remain affiliated with the Company for the period commencing on
the Change of Control Date and ending on the third (3rd) anniversary of such
date, to exercise such authority and perform such executive duties as are
commensurate with the authority being exercised and duties being performed by
the Executive immediately prior to the Change of Control Date. If after the
Change of Control Executive is requested, and, in his sole and absolute
discretion, consents to change his principal business location, the Company will
reimburse the Executive for his reasonable relocation expenses, including,
without limitation, moving expenses, temporary living and travel expenses for a
reasonable time while arranging to move his residence to the changed location,
closing costs, if any, associated with the sale of his existing residence and
the purchase of a replacement residence at the changed location, plus an
additional amount representing a gross-up of any state or federal taxes payable
by Executive as a result of any such reimbursement. If the Executive shall not
consent to change his business location, the Executive may continue to provide
the services required of him hereunder from his then residence and/or business
address, and the Company shall continue to maintain an office for Executive at
that location commensurate with the Company's office prior to the Change of
Control Date.

 

(c)            During the remaining one year period of the Term commencing upon
the second anniversary of the Change of Control Date, the Company) will (i)
continue to pay Executive a salary at not less than the level applicable to
Executive on the Change of Control Date; (ii) pay Executive Bonuses in amounts
not less in amount than those paid during the twelve month period preceding the
Change of Control Date; and (iii) continue employee benefit programs as to
Executive at levels in effect on the Change of Control Date (but subject to such
reductions as may be required to maintain such plans in compliance with
applicable federal law regulating employee benefit programs).

 

(d)           If during the remaining term hereof after the Change of Control
Date (i) Executive's employment is terminated by the Company; or (ii) there
shall have occurred a material reduction in Executive's compensation or
employment related benefits, or a material change in Executive's status, working
conditions, management responsibilities or titles, and Executive voluntarily
terminates his relationship with the Company within sixty (60) days of an such
occurrence, or the last in a series of occurrences, then Executive shall be
entitled to receive, in addition to the compensation provided for in Section
5(b), and subject to the provisions of subsections (e) and (f) below, a lump sum
payment equal to two hundred ninety-nine percent (299%) of Executive's “base
period income” as determined under (e) below, plus an additional amount
representing a gross-up of any state or federal taxes payable by Executive as a
result of any such payment. Such amount will be paid to Executive within thirty
(30) days after his termination of his affiliation with the Company.

 

(e)            The Executive's “base period income” shall be his Base Salary and
Bonuses paid or payable to him during or with respect to the twelve (12) month
period preceding the date of his termination of affiliation. If Executive has
not been affiliated for twelve (12) months at the time of his termination of
affiliation, his “base period income” shall be his annualized Base Salary at the
rate then in effect and any Performance Bonus paid to Executive prior to the
date of his termination of affiliation or payable to Executive with respect to
his period of affiliation.

 

7 | P a g e 

 

 

(f)            In the event of a proposed Change in Control, the Company will
allow Executive to participate in all meetings and negotiations related thereto.

 

9.             Confidential Information. 

 

(a)            As used in this Agreement, “Confidential Information” means
information belonging to the Company which is of value to the Company in the
course of conducting its business and the disclosure of which could result in a
competitive or other disadvantage to the Company. Confidential Information
includes, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; business plans, prospects and opportunities (such as
possible acquisitions or dispositions of businesses or facilities) which have
been discussed or considered by the management of the Company. Confidential
Information includes information developed by the Executive in the course of the
Executive’s employment by the Company, as well as other information to which the
Executive may have access in connection with his employment. Confidential
Information also includes the confidential information of others with which the
Company has a business relationship. Notwithstanding the foregoing, Confidential
Information does not include (i) information which now or in the future comes
into the public domain, unless due to breach of the Executive’s duties under
this Section 9(a); (ii) information which is disclosed to Executive by others
who are not, to Executive’s actual knowledge, under obligation of non-disclosure
to the Company; (iii) information which is independently developed by the
Executive without breach of the Executive’s duties under this Section 9(a); or
(iv) information which is disclosed by the Company to others without obligation
of confidentiality.

 

(b)           At all times, both during the Executive’s employment with the
Company and after its termination, the Executive will keep in confidence and
trust all Confidential Information, and will not use or disclose for his own
benefit or the benefit of any other Person any such Confidential Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing the Executive’s duties to the Company.

 

10.          Documents, Records, Etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment will be and
remain the sole property of the Company. The Executive will return to the
Company all such materials and property as and when requested by the Company. In
any event, the Executive will return all such materials and property immediately
upon termination of the Executive’s employment for any reason. The Executive
will not retain any such material or property or any copies thereof after the
termination of his employment.

 

8 | P a g e 

 

 

11.           Non-Competition. From the Effective Date through the second (2nd)
anniversary of the Termination Date, regardless of the reason for such
termination or expiration (the “Restricted Period”) the Executive will not,
directly or indirectly, whether as owner, partner, shareholder, consultant,
agent, employee, co-venturer or otherwise, engage, prepare to engage,
participate, assist or invest in any Competing Business anywhere in the United
States or any other geographic area in which the Company is actively
distributing its products or providing its services as of the Termination Date.
Notwithstanding the foregoing, (i) the Executive may own up to two percent (2%)
of the outstanding stock of a publicly held corporation which constitutes or is
affiliated with a Competing Business; and (ii) the Executive may be employed by
a large organization which is engaged in a Competing Business as its non-primary
business, so long as Executive is not involved with or assisting such Competing
Business, and so long as Executive does not breach his obligations regarding
Confidential Information.

 

12.           No Solicitation. During the Restricted Period, the Executive shall
not, directly or indirectly, take any of the following actions, and, to the
extent the Executive owns, manages, operates, controls, is employed by or
participates in the ownership, management, operation or control of, or is
connected in any manner with, any business, the Executive shall use his best
efforts to ensure that such business does not take any of the following actions:

 

(a)           persuade or attempt to persuade any Customer, Prospective Customer
or Supplier to cease doing business with the Company, or to reduce the amount of
business it does with the Company;

 

(b)          solicit or service for himself or for any Person the business of a
Customer, Prospective Customer or Supplier in order to provide goods or services
that are competitive with the goods and services provided by the Company;

 

(c)           persuade or attempt to persuade any Service Provider to cease
providing services to the Company; or

 

(d)          solicit for hire or hire for himself or for any third party any
Service Provider.

 

The following definitions are applicable to Sections 9, 10, 11 and 12:

 

(i)          “Competing Business” means the development, commercialization,
marketing and sale of hemp, hemp derivative products and other goods or services
which the Company is engaged in as of the Termination Date.

 

(ii)         “Customer” means any Person that purchased goods or services from
the Company at any time within two (2) years prior to the date of the
solicitation prohibited by Sections 12(a) or (b).

 

(iii)        “Prospective Customer” means any Person with whom the Company met
or to whom the Company presented for the purpose of soliciting the Person to
become a Customer of the Company within six (6) months prior to the date of the
solicitation prohibited by Sections 12(a) or (b).

 

(iv)        “Service Provider” means any Person who is an employee or
independent contractor of the Company or the Company or who was within twelve
(12) months preceding the solicitation prohibited by Sections 5(c) or (d) an
employee or independent contractor of the Company or the Company.

 

9 | P a g e 

 

 

(v)         “Supplier” means any Person that sold goods or services to the
Company at any time within twelve (12) months prior to the date of the
solicitation prohibited by Sections 12(a) or (b).

 

(vi)        “Person” means an individual, a sole proprietorship, a corporation,
a limited liability company, a partnership, an association, a trust, or other
business entity, whether or not incorporated.

 

13.           Intellectual Property.

 

(a)            All creations, inventions, ideas, designs, copyrightable
materials, trademarks, and other technology and rights (and any related
improvements or modifications), whether or not subject to patent or copyright
protection (collectively, “Creations”), relating to any activities of the
Company which are conceived by the Executive or developed by the Executive in
the course of his employment with the Company, whether prior to or during the
Term, whether conceived alone or with others and whether or not conceived or
developed during regular business hours, shall be the sole property of the
Company and, to the maximum extent permitted by applicable law, shall be deemed
“works made for hire” as that term is used in the United States Copyright Act.

 

(b)            To the extent, if any, that the Executive retains any right,
title or interest with respect to any Creations delivered to the Company or
related to his employment with the Company, the Executive hereby grants to the
Company an irrevocable, paid-up, transferable, sub-licensable, worldwide right
and license: (i) to modify all or any portion of such Creations, including,
without limitation, the making of additions to or deletions from such Creations,
regardless of the medium (now or hereafter known) into which such Creations may
be modified and regardless of the effect of such modifications on the integrity
of such Creations; and (ii) to identify the Executive, or not to identify his,
as one or more authors of or contributors to such Creations or any portion
thereof, whether or not such Creations or any portion thereof have been
modified. The Executive further waives any “moral” rights, or other rights with
respect to attribution of authorship or integrity of such Creations that he may
have under any applicable law, whether under copyright, trademark, unfair
competition, defamation, and right of privacy, contract, tort or other legal
theory.

 

(c)            The Executive will promptly inform the Company of any Creations.
The Executive will also allow the Company to inspect any Creations he conceives
or develops within one (1) year after the termination of his employment for any
reason to determine if they are based on Confidential Information. The Executive
shall (whether during his employment or after the termination of his employment)
execute such written instruments and do other such acts as may be necessary in
the opinion of the Company or its counsel to secure the Company’s rights in the
Creations, including obtaining a patent, registering a copyright, or otherwise
(and the Executive hereby irrevocably appoints the Company and any of its
officers as his attorney in fact to undertake such acts in his name). The
Executive’s obligation to execute written instruments and otherwise assist the
Company in securing its rights in the Creations will continue after the
termination of his employment for any reason. The Company shall reimburse the
Executive for any out-of-pocket expenses (but not attorneys’ fees) he incurs in
connection with his compliance with this Section 13(c).

 

10 | P a g e 

 

 

14.           Acknowledgement. The Executive understands that the restrictions
set forth in Sections 9, 10, 11 and 12 of this Agreement are intended to protect
the Company’s interest in its Confidential Information, goodwill and established
employee and customer relationships, and agrees that such restrictions are
reasonable and appropriate for this purpose.

 

15.           Indemnification. During the Term and thereafter, the Company shall
indemnify and hold the Executive and the Executive’s heirs and representatives
harmless, to the maximum extent permitted by law, against any and all damages,
costs, liabilities, losses and expenses (including reasonable attorneys’ fees)
as a result of any claim or proceeding (whether civil, criminal, administrative
or investigative), or any threatened claim or proceeding (whether civil,
criminal, administrative or investigative), against the Executive that arises
out of or relates to the Executive’s service as an officer, director or
employee, as the case may be, of the Company, or the Executive’s service in any
such capacity or similar capacity with any affiliate of the Company or other
entity at the Company’s request, both prior to and after the Effective Date, and
to promptly advance to the Executive or the Executive’s heirs or representatives
such expenses, including litigation costs and attorneys’ fees, upon written
request with appropriate documentation of such expense upon receipt of an
undertaking by the Executive or on the Executive’s behalf to repay such amount
if it shall ultimately be determined that the Executive is not entitled to be
indemnified by the Company. During the Term and thereafter, the Company also
shall provide the Executive with coverage under its current directors’ and
officers’ liability policy to the same extent that it provides such coverage to
its other executive officers. If the Executive has any knowledge of any actual
or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, as to which the Executive may request indemnity
under this provision, the Executive will give the Company prompt written notice
thereof; provided that the failure to give such notice shall not affect the
Executive’s right to indemnification. The Company shall be entitled to assume
the defense of any such proceeding and the Executive will use reasonable efforts
to cooperate with such defense. To the extent that the Executive in good faith
determines that there is an actual or potential conflict of interest between the
Company and the Executive in connection with the defense of a proceeding, the
Executive shall so notify the Company and shall be entitled to separate
representation at the Company’s expense by counsel selected by the Executive
(provided that the Company may reasonably object to the selection of counsel
within ten (10) business days after notification thereof) which counsel shall
cooperate, and coordinate the defense, with the Company’s counsel and minimize
the expense of such separate representation to the extent consistent with the
Executive’s separate defense.

 

16.           Survival. The provisions of Sections 9, 10, 11, 12, 13, 15, 16, 17
and 24 of this Agreement shall survive its expiration or termination.

 

11 | P a g e 

 

 

17.          Disputes.

 

(a)            The parties agree to resolve any dispute arising under or
relating to the interpretation or enforcement of this Agreement, the Executive’s
employment or the termination of the Executive’s employment before the Florida
state courts of Miami-Dade County, Florida or the United States District Court
for the Southern District of Florida, and hereby consent to the exclusive
jurisdiction of such courts. Accordingly, with respect to any such court action,
the Executive and the Company each (i) submits to the personal jurisdiction of
these courts; (ii) consents to service of process under the notice provisions
set forth in Section 22 of this Agreement; (iii) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process; and (iv) waives any objection to
jurisdiction based on improper venue or improper jurisdiction.

 

(b)           Notwithstanding anything else provided in this Agreement, the
Executive agrees that it would be difficult to measure any damages caused to the
Company which might result from any breach by the Executive of Sections 9, 10,
11, 12 and 13 of this Agreement. Accordingly, if the Executive breaches or
proposes to breach, any term of Sections 9, 10, 11, 12 and 13 of this Agreement,
the Company shall be entitled, in addition to all other remedies that it may
have, to a temporary and preliminary injunction or other appropriate equitable
relief to restrain any such breach without showing or providing any actual
damage to the Company from any court having competent jurisdiction over the
Executive.

 

(c)           BOTH THE COMPANY AND THE EXECUTIVE HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE FEDERAL OR STATE
LAW.

 

(d)           The prevailing party shall be entitled to reasonable attorneys’
fees and costs from the non-prevailing party in connection with any action filed
under this Section 17.

 

18.          Integration. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties concerning such subject matter.

 

19.          Successors. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation). The Company shall require any successor to the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

 

20.          Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

12 | P a g e 

 

 

21.           Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

22.           Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Chief Financial
Officer. Notices shall be effective on receipt, if delivered by hand, the next
business day, if sent by overnight courier service or on the third (3rd)
business day after mailing, if sent by mail.

 

23.           Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

24.           Governing Law. This is a Florida contract and shall be construed
under and be governed in all respects by the laws of Florida for contracts to be
performed in that state and without giving effect to the conflict of laws
principles of Florida or any other state.

 

25.           “Company” Defined. As used in this Agreement, the term “Company”
shall mean the Company, its parent, subsidiaries and divisions.

 

26.           Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile, .PDF or other electronic transmission
(which shall be deemed to be an original), each of which when so executed and
delivered shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

  THE COMPANY:         ARMEAU BRANDS INC.         By: /s/ Jaitegh Singh    
Name: Jaitegh Singh     Title: CEO         THE EXECUTIVE:       /s/ Erduis
Sanabria   Erduis Sanabria

 

13 | P a g e 